F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                        UNITED STATES CO URT O F APPEALS
                                                                         July 6, 2007
                              FO R TH E TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                        Clerk of Court

    M A RCELO BER NA BE-O RD U NO,

                Petitioner,

    v.                                                    No. 06-9580
                                                       (No. A95-612-819)
    ALBERTO R. GONZA LES,                             (Petition for Review)
    Attorney General,

                Respondent.



                              OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.




         M arcelo Bernabe-Orduno, a native and citizen of M exico, petitions for

review of the Bureau of Immigration Appeals’ (B IA) denial of his motion to

reopen his immigration proceedings. For the following reasons, we DENY the

petition for review .




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I.

      M r. Bernabe sought cancellation of removal based on the hardship his

United States-citizen children would experience if he were removed to M exico.

The immigration judge (IJ) found that M r. Bernabe had not established the

children would experience “exceptional and extremely unusual hardship,” as

required for relief under Immigration and Nationality Act § 240A, 8 U.S.C.

§ 1229b, and denied the petition. The BIA adopted and affirmed the IJ’s

decision. M r. Bernabe filed a petition for review in this court (appeal

No. 06-9539) and argued his counsel had been ineffective. W e dismissed appeal

No. 06-9539 for lack of jurisdiction because M r. Bernabe had not brought his

ineffective-assistance arguments to the BIA before petitioning for review.

      W hile appeal N o. 06-9539 was pending, M r. Bernabe filed before the BIA a

motion to reopen arguing that his counsel was ineffective in three respects (1)

failing to present evidence of hardship to the children, (2) failing to prepare for

the hearing, and (3) failing to file a brief on appeal. In support, he attached a

letter from a clinical psychologist that stated “it was noted that two qualifying

American citizens in the family, [the two school-age children], were receiving

special education assistance . . . for learning problems.” Admin. R. at 15. The

psychologist stated he was seeking further information from the children’s school,

and he concluded:




                                         -2-
      Should it be determined that these children have special education
      needs due to disabilities, these disabilities and the resulting special
      needs would be part of an argument for the presence of extreme
      hardship to [the children] from the deportation of their father,
      M r. M arcelo Bernabe. The information that I have been able to
      obtain thus far indicated that such disabilities and special needs do
      exist.

      I will be in continuous contact with your staff regarding this case and
      provide you a final report when all the data are available.

Id. The administrative record does not contain any further communication from

the psychologist.

      The BIA determined that M r. Bernabe had not shown any prejudice from

his counsel’s allegedly deficient performance. It stated that “[t]he record reflects

that the respondent’s children are healthy (Tr. at 14), they are doing well in

school (Tr. at 12, 24), they speak some Spanish (Tr. at 13, 26) and there is family

in M exico (Tr. at 17-18, 27),” and that “the respondent has not come forward

with any additional personalized facts or evidence that was not presented at the

merits hearing.” Admin. R. at 2-3. It also stated that counsel’s failure to file a

brief did not harm M r. Bernabe because the appeal was adjudicated on the merits.

                                          II.

      W e have jurisdiction to review the denial of the motion to reopen. Infanzon

v. Ashcroft, 386 F.3d 1359, 1362 (10th Cir. 2004). 1 “W e review the B IA’s

1
      In Infanzon, this court stated, “[o]nly where judicial review of the
underlying order is precluded is denial of a subsequent motion to reopen also
precluded.” 386 F.3d at 1362. The respondent does not argue that this statement
                                                                       (continued...)

                                          -3-
decision on a motion to reopen only for an abuse of discretion. The BIA abuses

its discretion when its decision provides no rational explanation, inexplicably

departs from established policies, is devoid of any reasoning, or contains only

summary or conclusory statements.” Id. (quotation and alteration omitted).

      M r. Bernabe first challenges the BIA’s determination that he did not suffer

prejudice from counsel’s allegedly ineffective assistance. M r. Bernabe complains

that his counsel (1) failed to prepare him and his daughter to testify, (2) failed to

discover and present evidence of his children’s learning disabilities to establish

extreme hardship, and (3) failed to file a brief for the BIA appeal.

      An alien in removal proceedings does not have a Sixth Amendment right to

the effective assistance of counsel. Akinwunmi v. INS, 194 F.3d 1340, 1341 n.2

(10th Cir. 1999). “Because [removal] proceedings are civil in nature, a claim of

ineffective assistance of counsel in a [removal] proceeding may be based only on

the Fifth Amendment guarantee of due process.” Id. Under this standard, “an

alien must show that his counsel’s ineffective assistance so prejudiced him that

1
 (...continued)
forecloses our exercise of jurisdiction over this appeal as a whole. He does,
however, raise a similar argument. Citing 8 U.S.C. § 1252(a)(2)(B), he asserts
that we do not have jurisdiction to determine whether counsel’s omissions
prejudiced M r. Bernabe because we cannot evaluate whether the new evidence
could have altered the outcome of his case, as the ultimate hardship determination
is an agency judgment call. Notwithstanding § 1252(a)(2)(B), because the
question of ineffective assistance of counsel in immigration proceedings is
grounded in the constitutional claim of a due-process violation, see Akinwunmi v.
INS, 194 F.3d 1340, 1341 n.2 (10th Cir. 1999), we have jurisdiction to consider
M r. Bernabe’s claim under 18 U.S.C. § 1252(a)(2)(D) .

                                          -4-
the proceeding was fundamentally unfair.” Id. In other circumstances, this court

has held that the standard for showing prejudice in connection with a fundamental

fairness inquiry is “whether there is a reasonable likelihood” that the outcome

would have been different. United States v. Aguirre-Tello, 353 F.3d 1199, 1209

(10th Cir. 2004) (en banc).

      M r. Bernabe has not shown a reasonable likelihood that the outcome of his

proceeding would have been different had counsel taken the actions he identifies.

First, he has not specified how his testimony and that of his daughter would have

differed had counsel prepared them to testify, and he has not established a

reasonable likelihood that such preparation would have changed the result in his

case. Second, he has not established that his children actually do have learning

disorders, what those disorders might be, what type of treatment might be

necessary, and that such treatment would be unavailable in M exico. The limited

information offered by the psychologist’s letter falls short of showing a

reasonable likelihood that the agency would have found “exceptional and

extremely unusual hardship” had counsel performed differently. M oreover,

M r. Bernabe fails to explain the contradiction between his new evidence and his

testimony before the IJ that his two school-age children were not “receiving any

special educational help at all in their schooling” and, to his knowledge, they

were “progressing normally.” A dmin. R. at 95-96; see also id. at 106-07 (oldest

child’s testimony that she enjoyed school and that she did well in school). And

                                         -5-
third, M r. Bernabe does not indicate what arguments counsel should have

presented in his brief before the BIA or show how filing a brief might have

changed the result in his appeal. As the BIA noted, M r. Bernabe’s appeal was not

dismissed for failure to prosecute— the BIA decided it on the merits.

      M r. Bernabe also argues that the BIA abused its discretion by failing to

consider the additional evidence he submitted (namely, the psychologist’s letter).

There is no evidence that the BIA failed to consider the letter. W hile the BIA did

state that M r. Bernabe “has not come forward with any additional personalized

facts or evidence that was not presented at the merits hearing,” A dmin. R. at 3, it

does not follow that the BIA necessarily ignored the letter. The letter failed to

offer any concrete, specific information, and therefore it reasonably can be

described as not offering “additional personalized facts or evidence.”

      The BIA did not abuse its discretion in denying the motion to reopen. The

petition for review is D EN IED .


                                                     Entered for the Court



                                                     Timothy M . Tymkovich
                                                     Circuit Judge




                                          -6-